      Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Armored Republic LLC,                            No. CV-20-01366-PHX-DLR
10                 Plaintiff,                         ORDER
11   v.
12   Diamond Age Corporation,
13                 Defendant.
14
15
16         Before the Court are the parties’ cross motions for the entry of a protective order,

17   which are fully briefed. (Docs. 39, 40, 43, 44.) Armored Republic LLC’s (“Armored”)
18   motion is granted and Diamond Age Corporation’s (“Diamond”) motion is denied for the

19   reasons explained below.1

20         This case stems from the business relationship between Armored—an Arizona
21   company that manufactures and sells products such as ballistic and body armor—and
22   Diamond—a Delaware company that develops and manufactures certain ballistic

23   protection products. On September 10, 2019, the parties allegedly entered into a marketing

24   and distribution agreement (the “Agreement”), which provided that Armored would act as

25   the exclusive distributor—in most of the world—of certain products developed by

26   Diamond. (Doc. 11 at 2.) Following the breakdown of their business relationship,
27         1
              Defendant’s request for oral argument is denied because the issues are adequately
     briefed and oral argument will not help the Court resolve the motion. See Fed. R. Civ. P.
28   78(b); LRCiv. 7.2(f); Lake at Las Vegas Investors Grp., Inc. v. Pac. Malibu Dev., 933 F.2d
     724, 729 (9th Cir. 1991).
      Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 2 of 12



 1   Armored filed suit against Diamond in Maricopa County Superior Court on May 13, 2020.
 2   (Doc. 1-1.) Diamond thereafter removed the action to this Court on July 10, 2020. (Doc.
 3   1.) Armored’s operative complaint alleges wrongful termination of contract, breach of
 4   contract, and breach of warranty claims. (Doc. 11.) It also seeks injunctive relief and a
 5   declaratory judgment finding, inter alia, that the Agreement remains binding on Diamond,
 6   that Diamond’s manufacturing costs are unreasonable, and that Armored is entitled to
 7   assume control of product manufacturing with Diamond’s cooperation. (Id.) In its answer,
 8   Diamond brings counterclaims for breach of contract, violation of the Lanham Act,
 9   conversion, breach of the covenant of good faith and fair dealing, and unjust enrichment,
10   and, in the alternative, seeks a declaratory judgment. (Doc. 18.)
11          On December 12, 2020, Diamond filed a motion for protective order.2 (Doc. 39.)
12   In its motion, Diamond requests a protective order that would wholly prevent Armored
13   from accessing responsive materials to eight of its requests for production,3 arguing that
14   the information sought is irrelevant. In the alternative, Diamond requests that—should the
15   Court conclude that the information Armored seeks is relevant—the Court fashion a
16   remedy allowing Armored to access the information “without [making Diamond] hand[]
17   over [its] trade secrets to a direct competitor.” (Id. at 3.) Specifically, Diamond proposes
18   that the Court direct Armored to re-submit its discovery requests, which Diamond will then
19   answer with responsive non-confidential information; and, should Armored find such
20   answers insufficiently responsive, it can seek in camera review of any withheld
21   information by the Court. (Id. at 16.) In its response, Armored argues that the requests for
22   production objected to by Diamond each seek information relevant to the lawsuit’s claims
23   and defenses and proffers a competing protective order that addresses both parties’
24   confidentiality concerns while seeking to enable access to the materials necessary to
25          2
              The procedural posture of Diamond’s motion is peculiar. Rather than waiting to
     defensively respond to any future motion to compel discovery filed by Armored, Diamond
26   has proactively filed a motion for protective order seeking relief from providing the
     responses that it has already refused to give.
27          3
              In its motion, Diamond addresses why it seeks to avoid responding to request for
     production nos. 2, 3, 4, 5, 11, 12, 14, and 15. However, Armored suggests that Diamond
28   has also refused to provide responses to five of its interrogatories and an additional nine
     requests for production.

                                                -2-
      Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 3 of 12



 1   prosecute and defend the litigation. (Doc. 40.) In its reply, Diamond does not address or
 2   object to Armored’s proposed protective order and fails to provide suggested alterations or
 3   argue how the parties’ interests could be better protected. Instead, it reiterates its prior
 4   arguments, ignoring that Armored proposed an alternative solution. The Court will deny
 5   Diamond’s motion and grant Armored’s motion.
 6             First, the Court will not enter an order adopting either of Diamond’s discovery
 7   proposals because the information sought by Armored is relevant. Particularly, Armored
 8   has provided the Court with a chart that sets forth how each of its 17 discovery requests
 9   are relevant to the lawsuit’s claims or defenses. (Doc. 40 at 19-22.) In its argument to the
10   contrary, Diamond contends the information sought is irrelevant because it concerns the
11   Agreement, which is unenforceable. (Doc. 43 at 16.) In the alternative, it argues that, even
12   if the Agreement is enforceable, the information sought by Armored is nevertheless
13   irrelevant if the Court adopts its own interpretation—disputed by Armored—of certain
14   provisions, such as the cost-plus provision, in the Agreement. But the motion before the
15   Court is not a motion for summary judgment. It would be inappropriate for the Court to
16   make findings regarding the Agreement and its provisions at this juncture. Perhaps
17   recognizing this fact in its reply, Diamond requests that, should it be persuaded to deny
18   Diamond’s motion, the Court stay discovery until it rules on Diamond’s not-yet-filed
19   motion for summary judgment. Diamond contends that, if it were to prevail on its
20   upcoming motion, the need for the release of confidential information will be obviated.
21   Diamond’s cursory and last-minute request for a stay under the circumstances is improper.
22   It has failed to file a motion to stay, cite the stay standard, or to even argue that the factors
23   supporting the issuance of a stay are met here. The Court will deny Diamond’s request for
24   a stay.
25             Second, the Court will grant Armored’s proposed protective order because it is
26   narrowly tailored to protect the parties’ confidential information,4 facilitates access to
27             4
              Armored specifically notes that documents at issue contain the private information
     of its customers and “would provide [] competitors with insight into the methods and
28   processes by which [it] conducts its business and would reveal sensitive sales data.” (Doc.
     40 at 11 (quoting DRK Photo v. McGraw-Hill Companies, Inc., No. CV 12-8093-PCT-

                                                   -3-
      Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 4 of 12



 1   materials relevant and necessary to prosecute and defend the case, and because the parties’
 2   interests in preserving their confidential information outweighs the public’s interest in
 3   unfettered access to such information. In contrast, the remedy that Diamond seeks cannot
 4   be justified by Diamond’s complaints that Armored, a direct competitor, might produce
 5   competing products if given access to Diamond’s trade secrets. Rather, “orders forbidding
 6   any disclosure of trade secrets or confidential commercial information are rare. More
 7   commonly, the trial court will enter a protective order restricting disclosure to counsel.”
 8   Fed. Open Mkt. Comm. of Fed. Res. Sys. v. Merrill, 443 U.S. 340, 363 n. 24 (1979). And,
 9   even Diamond admits, “[n]ormally, in such situations, a proper remedy would be to have
10   Diamond[] submit its responses stamped ‘Confidential’ or ‘Attorneys’ Eyes Only and
11   prohibit the sharing of such by [Armored’s] counsel with [Armored] with a confidentiality
12   agreement.’” (Doc. 39 at 15.) However, it suggests that such an approach, ultimately
13   espoused by Armored, would be insufficient here because one of the attorneys representing
14   Armored is a cousin of Armored’s principal. (Id.) The Court disagrees. Counsel for
15   Armored have not taken any actions that call into question whether they would respect a
16   confidentiality order issued by the Court. Counsel should be expected to honor court
17   orders, regardless of familial ties to clients. See Schreiber v. Friedman, 15-CV-6861(CBA)
18   (JO), 2017 WL 11508067, at *6 n.4 (E.D.N.Y. Aug. 15, 2017) (citation omitted)
19   (“Defendants argue that in light of the family relationship between [Plaintiff and counsel],
20   they are ‘justifiably skeptical that the information will not wind up in the wrong hands.’ []
21   Defendants have not offered any support for this assertion beyond their speculation, and
22   there is no evidence indicating that the ‘attorney’s eyes only’ restriction will not be
23   respected.”). Accordingly,
24          IT IS ORDERED that Diamond’s motion for protective order (Doc. 39) is
25   DENIED and Armored’s cross motion for protective order (Doc. 40) is GRANTED.
26          IT IS FURTHER ORDERED that Diamond’s stay request is DENIED.
27          IT IS FURTHER ORDERED that a protective order is entered in connection with
28
     PGR, 2012 WL 4932659, at *1 (D. Ariz. Oct. 16, 2012)).

                                                 -4-
      Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 5 of 12



 1   the prospective production by the parties of documents and other information containing
 2   trade secret(s) or other confidential research, development, or commercial information
 3   pursuant to Fed. R. Civ. P. 26(c)(1)(G) as follows:
 4   I. Scope of Confidential Information
 5          A producing party may designate for confidential treatment pursuant to this
 6   Protective Order all documents5 and information produced or otherwise disclosed in this
 7   action that fall into one or more of the following categories:
 8      • Documents or information that the producing party has a reasonable and good-faith
 9          belief contain customer/consumer-identifying information.
10      • Documents or information that the producing party has a reasonable and good-faith
11          belief contain a trade secret6 or other confidential research, development, or
12          commercial information pursuant to Fed. R. Civ. P. 26(c)(1)(G).
13          The Court may, upon a showing of good cause, expand the scope of this protective
14   order in the future to encompass additional categories of documents and information that
15   may be designated as Confidential. Documents and information within this scope may be
16   designated by the producing party for confidential treatment pursuant to this Protective
17   Order by affixing a “Confidential” stamp to each page of such documents and information.
18   Such documents and information, as well as any portion thereof, copies, notes, summaries,
19   exhibits, pleadings, memoranda, declarations or affidavits, proprietary information,
20   financial data, information, and documents, deposition transcripts and/or videotapes, and
21          5
              A “document” shall mean records provided for inspection or copies delivered in
22   lieu thereof in any form in this matter, including printed matter, electronic media or
     physical things. A “document” shall mean any designated tangible things or electronically-
23   stored information—including writings, drawings, graphs, charts, photographs, sound
     recordings, images, and other data or data compilations—stored in any medium from which
24   information can be obtained either directly or, if necessary, after translation by the
     responding party into a reasonably usable form.
25
            6
              For purposes of this Protective Order, “trade secret” means information, including
     a formula, pattern, compilation, program, device, method, technique or process, that both:
26   (a) derives independent economic value, actual or potential, from not being generally
27   known to, and not being readily ascertainable by proper means by, other persons who can
     obtain economic value from its disclosure or use; and (b) is the subject of efforts that are
28   reasonable under the circumstances to maintain its secrecy.


                                                 -5-
      Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 6 of 12



 1   any other litigation-related documents (including attorney work product files) that attach
 2   or refer to any confidential information (collectively called “Confidential Information”)
 3   shall be subject to the provisions of this protective order and shall not be used except as
 4   provided in this protective order. By treating documents or information as Confidential
 5   Information, no party waives the right to challenge any designation of any document or
 6   information as “Confidential.”
 7          A party may further designate certain Confidential Information, which is highly
 8   sensitive and which the producing party reasonably and in good faith believes may cause
 9   significant competitive harm to the producing party if disclosed to any persons other can
10   counsel for the parties, as “Attorneys’ Eyes Only.” Only documents and information that
11   have been designated as Confidential Information may be further designated as Attorneys’
12   Eyes Only. Documents and information within this scope may be designated by the
13   producing party for confidential treatment pursuant to this protective order by affixing an
14   “Attorneys’ Eyes Only” stamp to each page of such documents and information, in addition
15   to the “Confidential” stamp. Such documents and information, as well as any portion
16   thereof, copies, notes, summaries, exhibits, pleadings, memoranda, declarations or
17   affidavits, proprietary information, financial data, information, and documents, deposition
18   transcripts and/or videotapes, and any other litigation-related documents (including
19   attorney work product files) that attach or refer to any confidential information
20   (collectively called “AEO Information”) shall be subject to the provisions of this protective
21   order and shall not be used except as provided in this protective order. By treating
22   documents or information as AEO Information, no party waives the right to challenge any
23   designation of any document or information as “Attorneys’ Eyes Only.”
24          Any expert witness or third party who is subpoenaed to testify or to produce
25   documents also may designate as “Confidential” or “Attorneys’ Eyes Only” any
26   documents, or portions thereof, that refer to, discuss, or describe Confidential Information
27   or AEO Information by affixing to each page the word “Confidential” and/or “Attorneys’
28   Eyes Only,” as applicable. A party wishing to designate portions of a transcript as


                                                 -6-
      Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 7 of 12



 1   “Confidential” or “Attorneys’ Eyes Only” pursuant to this protective order must request an
 2   original or a copy of the transcript within seven days of the completion of the deposition.
 3   Within 30 days after receipt of the deposition transcript, a party may designate as
 4   confidential those portions of the transcript that contain confidential matters by affixing a
 5   stamp conspicuously designating the information as “Confidential” or “Attorneys’ Eyes
 6   Only” on those pages of the transcript that the party seeks to protect. All transcripts will
 7   be treated as confidential until the expiration of the seven-day period described in this
 8   paragraph. A party making any designations shall serve upon all counsel of record a
 9   complete copy of the transcript including those portions containing the designations. Any
10   portions of a transcript designated as “Confidential” or “Attorneys’ Eyes Only” shall
11   thereafter be treated as confidential in accordance with this protective order.
12          The failure to designate the information or testimony as “Confidential” or to further
13   designate it as “Attorneys’ Eyes Only” waives any such designation and the material in
14   question is no longer subject to the protection of this protective order, unless the disclosure
15   of such Confidential Information was unintentional or inadvertent as set forth in Section
16   II(C), below. Further, a letter merely describing the materials produced and stating at a
17   deposition that all such documents or all testimony in a deposition is “Confidential” shall
18   not be operative of the protections of this protective order. Once designated “Confidential”
19   pursuant to this protective order, copies of such documents shall be deemed confidential
20   and shall not be used except as provided in this protective order.
21   II. Persons to Whom Confidential Information May be Disclosed
22          A. Authorized Persons for Confidential Information
23          Confidential Information shall not be disclosed or disseminated to any person or
24   entity, with the following exceptions:
25          1. Parties to this litigation;
26          2. Counsel for any of the parties; counsel who has been admitted pro hac vice;
27   lawyers employed by counsel of record who are assisting in the preparation of the case;
28   such counsel’s support staff, legal assistants, and clerical personnel; and such third-party


                                                  -7-
      Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 8 of 12



 1   copy staff and forensic electronic data retrieval staff employed by any party;
 2          3. The Court and any personnel necessary to facilitate the litigation, including
 3   stenographic reporters and clerical and/or other administrative personnel;
 4          4. Expert witnesses or consultants retained by any of the parties, regardless of
 5   whether they are intended to be testifying or non-testifying experts, or their respective
 6   attorneys in connection with this action, and the employees of such experts or consultants
 7   who are assisting them;
 8          5. Witnesses expected to be deposed or to testify in court or by affidavit in this
 9   litigation;
10          6. Any mediator, settlement conference judge, or special master appointed by the
11   Court or agreed to by the parties;
12          7. Persons who are explicitly named on the Confidential Information as the authors
13   or recipients (including those who received a copy thereof); and
14          8. Any other persons with the prior written consent of the party that produced or
15   otherwise disclosed the Confidential Information.
16          B. Authorized Persons for AEO Information
17          AEO Information shall not be disclosed or disseminated to any person or entity,
18   with the following exceptions:
19          1. Outside counsel and in-house counsel for parties to this litigation; such counsel’s
20   support staff, legal assistants, and clerical personnel; and such third-party copy staff and
21   forensic electronic data retrieval staff employed by any Party;
22          2. The Court and any personnel necessary to facilitate the litigation, including
23   stenographic reporters and clerical and/or other administrative personnel; and
24          3. Expert witnesses or consultants retained by any of the parties, regardless of
25   whether they are intended to be testifying or non-testifying experts, or their respective
26   attorneys in connection with this action, and the employees of such experts or consultants
27   who are assisting them;
28          4. Any mediator, settlement conference judge, or special master appointed by the


                                                 -8-
      Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 9 of 12



 1   Court or agreed to by the Parties.
 2          C. Procedures Regarding Disclosure of Confidential Information
 3          Counsel of record for each party to whom Confidential Information is produced or
 4   disclosed shall take reasonable steps to ensure that the use and disclosure of such
 5   information takes place in accordance with the provisions of this protective order.
 6          Confidential Information shall not be made available to any person pursuant to
 7   subparagraphs II(A)(3)-(8) or II(B)(3)-(4) unless he or she shall have first read this
 8   protective order, agreed to be bound by its terms, and signed an “Agreement to Be Bound
 9   by Protective Order.”
10          Any producing party who believes that Confidential Information originally
11   disclosed by it has been used or disclosed other than pursuant to the restrictions of this
12   Protective Order by a party to whom the Confidential Information was disclosed may move
13   the Court for an order for such relief as may be appropriate.
14          D. Procedures Regarding Inadvertent Disclosure of Confidential Information
15          The inadvertent or unintentional disclosure of Confidential Information shall not be
16   deemed a waiver in whole or in part of that party’s claim of confidentiality, either as to the
17   specific materials or information disclosed or as to any other materials or information
18   concerning the same or related subject matter; provided, however, that the disclosing party
19   promptly notifies in writing, within 10 days after discovering such inadvertent or
20   unintentional disclosure, counsel for all parties to whom the materials or information were
21   disclosed that the information is Confidential Information. Such notice shall constitute a
22   designation of the materials or information as Confidential Information under this
23   protective order.
24   III. Uses and Protection of Confidential Information
25          A. Protection Generally
26          Any Confidential Information shall be protected as confidential under the terms of
27   this protective order until such time as: (1) the Court rules on the designation pursuant to a
28   motion by the producing party; or (2) the producing party waives its assertion of


                                                 -9-
     Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 10 of 12



 1   confidentiality expressly in writing; or (3), under circumstances in which the producing
 2   party is required by the terms of this protective order to file a motion for a protective order,
 3   the producing party fails to do so within the time limits set forth herein. At that time, the
 4   materials shall cease to be subject to the protections of this protective order and the
 5   information may be used in any fashion consistent with other materials obtained through
 6   discovery.
 7          B. Use of Confidential Information in the Conduct of this Action
 8          1. Confidential Information may be used by the parties in good faith solely for the
 9   purpose of investigating, prosecuting, or defending this action.
10          2. If a party intends to file any Confidential Information with the Court, such party
11   shall first consult and follow the prescribed procedures set forth in Local Rule 5.6.
12   IV. Removal and Challenge to “Confidential” Designation
13          A recipient of information designated as “Confidential” shall not be obligated to
14   challenge the propriety of such designation at the time the document or information so
15   designated is received, and a failure to do so shall not preclude a subsequent challenge
16   thereto.
17          Any party who believes that any document that has been designated “Confidential”
18   and/or “Attorneys’ Eyes Only” does not contain information permitted to be designated
19   under this protective order as Confidential Information and/or AEO Information, as
20   applicable, may request the producing party to remove the designation from the
21   document(s) by providing the producing party with written notice that it believes the
22   “Confidential” and/or “Attorneys’ Eyes Only” designation is inappropriate (the “Written
23   Notice”). The Written Notice shall identify each document that the recipient believes
24   should not have been designated “Confidential” or “Attorneys’ Eyes Only.” The producing
25   party shall move within 15 days, subject to extension for good cause, after its receipt of the
26   Written Notice for a protective order designating the challenged materials as
27   “Confidential” and/or “Attorneys’ Eyes Only,” after which that information shall no longer
28   be deemed Confidential Information and/or AEO Information and shall not be subject to


                                                  - 10 -
     Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 11 of 12



 1   the terms of this protective order. Prior to the expiration of the 15-day period (subject to
 2   extension for good cause) for the producing party to move for a protective order, and in the
 3   event that the producing party does move for a protective order in accordance with this
 4   paragraph, the challenged information shall remain subject to the terms of this protective
 5   order until the 15-day period (subject to extension for good cause) has expired, or, if a
 6   motion for a protective order is filed, until the motion is ruled upon by the Court. For
 7   purposes of this protective order, the time to “move” does not mean that the motion has to
 8   be heard, only that the motion has been filed within the 30-day period.
 9          A producing party may waive in writing any provisions of this protective order in
10   regard to any Confidential Information produced by it.
11          If any party is served with a subpoena related to any information designated as
12   “Confidential,” such party shall notify the designating party of the subpoena at least five
13   business days prior to the date for compliance with the subpoena. It shall be the obligation
14   of the designating party to seek relief from the subpoena prior to the due date of
15   compliance. To give the designating party an opportunity to obtain such relief, the party
16   from whom the Confidential Information is sought shall not make the disclosure before the
17   actual due date of compliance set forth in the subpoena.
18          While Confidential Information shall remain under the protection of this protective
19   order until otherwise ordered by the Court, in considering the issue, nothing shall be
20   regarded by the Court as Confidential Information protected hereunder if it is demonstrated
21   that such information either: (1) is in the public domain at the time of disclosure; (2)
22   becomes part of the public domain through no fault of any party or of any third party subject
23   to this Order; (c) is information a party can demonstrate was in its possession at the time
24   of disclosure as a result of a proper and rightfully authorized transmission of such
25   information to the party; or (d) is information a requesting party received at a later date
26   from a third party properly and rightfully in possession of said information.
27   V. Return of Confidential Information
28          Within 60 days after the termination of this litigation, and upon written notice by


                                                - 11 -
     Case 2:20-cv-01366-DLR Document 45 Filed 02/02/21 Page 12 of 12



 1   the producing party to the recipient, the recipient shall choose to either return to the
 2   producing party or destroy all documents or other materials afforded confidential treatment
 3   pursuant to this protective order. Notwithstanding the foregoing, counsel for the parties
 4   may maintain an archival copy of any such materials if they certify to the producing party
 5   that those materials will be maintained in a secure place pursuant to the continuing
 6   obligations of this Order, and counsel may retain any confidential information that has
 7   become a part of attorney work product.
 8   VI. MISCELLANEOUS
 9          This Order shall not apply to any document or information which: (1) is within the
10   public domain; or (2) is lawfully possessed or lawfully acquired by a party or other person
11   independently of receiving it through disclosure by the producing party in this action.
12   Nothing contained in this protective order shall affect the rights of any party or witness:
13   (1) to object to producing any Confidential Information on any lawful grounds, other than
14   the grounds that the information contains a trade secret or other confidential research,
15   development, or commercial information; or (b) to object to the admission into evidence
16   of any Confidential Information on any lawful grounds, other than the grounds that the
17   information contains a trade secret or other confidential research, development, or
18   commercial information. Nor shall this protective order be construed as a waiver by any
19   producing party of any legally recognized privilege.
20          At no time shall the Confidential Information be disclosed to or used by any person,
21   corporation, or entity in competition with or against any of the parties, except as is
22   necessary to defend themselves in the course of this litigation.
23          The Court will retain jurisdiction for purposes of enforcement or mediation of this
24   protective Order.
25          Dated this 2nd day of February, 2021.
26
27
28                                                  Douglas L. Rayes
                                                    United States District Judge

                                                - 12 -
